 AERO AMBULANCE SERVICE 639Aero Ambulance Service, Inc. and Local 617, Interna-tional Brotherhood of Teamsters, AFLŒCIO. Cases 22ŒCAŒ20950 and 22ŒRCŒ11132 February 17, 1999 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On September 19, 1997, Administrative Law Judge Steven Davis issued the attached decision.  The Respon-dent filed exceptions and a supporting brief. On April 17, 1998, the Board remanded the case to the judge to make a credibility resolution and additional findings of fact.  On July 23, 1998, the judge issued the attached supple-mental decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decisions and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Aero Ambulance Service, Inc., Hackensack, New Jersey, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.    Chevella Brown-Maynor, Esq., for the General Counsel.                                                             card.                                                           1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In his September 19, 1997 decision, the judge found that Supervisor Joseph Cutrona unlawfully interrogated employee Michael Goldblatt.  The Respondent did not then except to this finding.  In its exceptions brief regarding the judge™s July 23, 1998 supplemental decision, the Respondent now contends that the finding was erroneous.  We find that this matter is not the subject of a timely exception.  Accordingly, we adopt pro forma the judge™s finding that Cutrona unlawfully interro-gated Goldblatt. In adopting the judge™s discrediting, in his supplemental decision, of Cutrona™s testimony that he did not inform the Respondent™s manage-ment of the union activities of Goldblatt and employee Guy Greene, Member Hurtgen relies only on Goldblatt™s credited testimony that Cutrona told him after Goldblatt™s suspension that he was suspended because he signed a card for the Union. In finding that the Respondent had knowledge of Greene™s and Goldblatt™s union activities, Member Brame relies solely on the judge™s credibility resolution discrediting Cutrona.  Further, in adopting the judge™s finding that Goldblatt™s discharge violated the Act, Member Brame relies on Goldblatt™s credited testimony that Cutrona told him that the Respondent was suspending him (the suspension turned into a discharge the next week) because Goldblatt had signed a union authorizationJed Marcus and Patricia Hardaway, Esqs.  (Grotta, Glassman & Hoffman, P.A.), of Roseland, New Jersey, for the Re-spondent. Zachary Schneider, Esq. (Schneider, Goldberger, Cohn, Finn, Solomon, Leder & Montalbano), P.C., of Kenilworth, New Jersey, for the Charging Party. DECISION STATEMENT OF THE CASE STEVEN DAVIS, Administrative Law Judge. Based upon a charge filed on October 10, 1995, and a first, second, and third amended charge filed on October 31, 1995, January 24 and March 19, 1996, respectively, by Local 617, International Brotherhood of Teamsters, AFLŒCIO (the Union), a complaint was issued by Region 22 of the Board on March 28, 1996.  The complaint essentially alleges that Aero Ambulance Ser-vice, Inc. (Respondent) unlawfully (a) interrogated its employ-ees concerning their activities in behalf of the Union; (b) more strictly enforced its rules regarding eating, drinking and smok-ing in company owned vehicles; and (c) discharged employees Michael Goldblatt, Guy Greene, and Thomas Hoehl. Respon-dent™s answer denied the material allegations of the complaint. On March 28, 1996, the Regional Director issued a report on challenged ballots, order consolidating cases and notice of hear-ing, which consolidated for hearing Case 22ŒCAŒ20950, as to which the complaint, discussed above, was issued, and Case 22ŒRCŒ11132, which involves the challenged ballots of Gold-blatt, Greene, and Hoehl.1 On December 9Œ12, 1995, a hearing was held before me in Newark, New Jersey.2 On the evidence presented in this proceeding, and my obser-vation of the demeanor of the witnesses, and after consideration of the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, a corporation, having an office and place of business in Hackensack, New Jersey, has been engaged in the business of providing medical transportation in the form of ambulance and invalid coach transportation. During the past year, in the course of its business operations, Respondent de-rived gross revenue in excess of $500,000 from the provision of its services, and during the same period of time, it purchased and caused to be delivered to its New Jersey facility goods and materials valued in excess of $5000 directly from suppliers located within New Jersey which suppliers, purchased and re- 1 The petition was filed by the Union on October 10. A Stipulated Election Agreement was executed by the parties and approved by the Regional Director on October 23, 1995. An election was held on De-cember 8 and 9, 1995, in a unit consisting of all full-time and regular part-time, per diem and weekend emergency medical technicians (EMT™s) and passenger assistant technicians (PAT™s) employed by the Employer at its Hackensack, New Jersey facility, excluding all office clerical employees, guards, dispatchers, the crew chief, the assistant crew chief, lieutenants, the president, the chief of operations, and su-pervisors as defined in the Act. The election resulted in a vote of 11 ballots for the Union, 11 ballots against the Union, and 4 challenged ballots. In addition to the three dischargees, the ballot of David Pardi was challenged. In the Report on Challenged Ballots, the Director overruled the challenge to Pardi™s ballot, and his status is not before me. I shall direct that Pardi™s ballot be opened and counted as set forth herein. 2 All dates hereafter are in 1995 unless otherwise specified. 327 NLRB No. 128  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 640ceived those supplies directly fro
m sources outside New Jersey. 
During the same period of time, Respondent derived gross 
revenue in excess of $50,000 from the provision of its services 
to various health care and/or e
ducational institutions within 
New Jersey which are directly e
ngaged in interstate commerce. 
Respondent admit, and I find that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act, and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
The Union Organizing Effort 
Respondent employs about 80 employees, 60 of whom are 
emergency medical technicians (EMT), who drive its ambu-
lances and other vehicles in tr
ansporting patients to and from 
medical facilities, and their homes. 
Beginning in about May or June 1995, employee Guy 
Greene began speaking with other employees regarding obtain-

ing a union to represent them. Em
ployee Michael Goldblatt and 
Thomas Hoehl confirmed that he
 spoke with them and others concerning a union.  
On September 21, Greene phoned the Union to inquire about 
representation, and on September 
25, he met with Union Secre-tary-Treasurer Vincent DeMaio who gave him authorization 
cards that day. By then, Greene had spoken with a majority of 
the day-shift employees concerning the Union.  
After receiving the cards, Greene immediately began solicit-
ing his coworkers for their signatures. Goldblatt acted as a 
ﬁlookoutﬂ to ensure that no ma
nagement officials watched 
Greene™s solicitation.  
On September 28, by which 
time Greene had obtained signa-tures of about 20 employees, he spoke with admitted Supervi-

sor and crew chief Joseph Cutrona about the Union. Greene 
approached Cutrona and said that
 he and other employees were 
organizing a union, and asked if he wanted to sign a card. 
Greene testified that Cutrona replied that Greene would not be 
able to have other workers sign cards. Greene answered that he 
already had a majority of employees signed up. Cutrona then 
said that he would sign a card if his card was needed, otherwise 
he would wait for the election a
nd vote for the Union. Accord-
ing to Greene, Cutrona told him that unionization was impossi-
ble because Respondent would fire everyone. Cutrona con-
ceded speaking to Greene, but stated that the conversation oc-
curred on October 5, as set forth below. 
On October 4, Union Official
 DeMaio visited the Respon-
dent in the morning and told its president David Gato that a 
majority of employees had signed cards for the Union to repre-
sent them. DeMaio requested rec
ognition, and Gato said that he 
had to check with his partner,
 and would contact DeMaio. On 
October 9, DeMaio was informed that Respondent would not 
recognize it. On October 10, the Union filed a petition in Case 22ŒRCŒ11132.  Cutrona testified that he heard employees discussing union 
representation shortly before the October 4 visit of DeMaio, 
and after his visit.  
Goldblatt testified that on the day of the Union™s visit, he 
was asked by Cutrona to have a ﬁprivateﬂ conversation. Cu-
trona asked him if he signed a card, and Goldblatt admitted that 
he had. Cutrona got very upset 
and said, ﬁ[W]ell, that makes 
everyone.ﬂ Cutrona then told Goldblatt that the Union was bad, 
and that a union should not repr
esent the employees. Cutrona 
also asked him why he signed a card. 
Cutrona testified that Goldblat
t approached him, volunteered 
that he signed a card for the Union, and asked whether the 
company knew whether he signed 
a card, attributing manage-
ment™s ﬁattitudeﬂ toward him to the Respondent™s knowledge of 
his union activities. Cutrona replied that he did not know who 
signed cards. Goldblatt asked Cutrona how he felt about the 
Union, and what unionization could mean for the Company. 
Cutrona answered that Goldbl
att should ask the person who 
solicited him to sign the card. 
Cutrona denied asking Goldblatt 
if he signed a card.  
Cutrona stated that on October 5, Greene voluntarily told 
him that he had obtained nearly all, or all the employees to sign 

cards for the Union, and asked him to sign a card. Cutrona told 
him that he did not want to be involved with the Union. Cu-
trona stated that Greene told him that he was ﬁpretty activeﬂ in 
his union activities. Cutrona conceded that employees asked 
him what changes would occur if the Company was organized. 
He told them to do what they believed was best for themselves, 
and to vote as they saw fit. 
Cutrona further testified that he did not tell anyone in man-
agement about his conversations
 with Greene and Goldblatt 
concerning the Union, and that the only conversation he had 
with company officials about th
e Union was their advising him 
that the Union had appeared at its offices, and they had 
ﬁthrownﬂ them out. 
In short order following the th
ese conversations, and the Un-
ion™s demand for recognition, three discharges occurredŠ
Greene on October 6, Goldblatt 
was suspended on October 6, 
and discharged on October 12, and Hoehl, on October 27.   
The union activities of employ
ee Thomas Hoehl consisted of 
his speaking to Greene and Goldblatt concerning the benefits 

and disadvantages of obtaining
 union representation. They 
spoke during work, at breaktime, and outside work. Hohel signed a card for the Union. 
B. The Discharges 
1. Guy Greene 
Greene was employed from December 1994 to October 
1995, as an EMT driver.  
By letter dated October 6, Greene was discharged. The letter 
stated that ﬁafter careful consideration of the incident in which 
you were involved on Septembe
r 27, your employment with 
Aero Ambulance is terminated, effective immediately.ﬂ 
Greene testified that on that day, he and his partner picked 
up a patient and a ﬁdysfunctional spouseﬂ at the Holy Name 

Hospital for transport home. They were put in the ambulance 
when Greene noticed a volunteer ambulance from another 
company blocking their exit.  
Greene went into the hospital and asked whose vehicle it 
was. The driver became irate a
nd upset and said that private 
ambulances, such as Respondent™s, should not be using the 
emergency room parking area. Greene told the driver to move 
his ambulance, explaining that he was anxious to leave as the 
patient was elderly, the weather was cold, and he could not run 
the engine to generate heat because of the proximity to the 
emergency room. The other driver
 replied that those circum-
stances were ﬁtoo badﬂ and that Greene would have to wait. 
Greene got into the volunteer ambulance, drove it 4 to 6 feet 
where it was not blocking his ambulance, then moved Respon- AERO AMBULANCE SERVICE 641dent™s ambulance into position to
 leave, and then returned the 
volunteer ambulance to its
 original position.  
The driver yelled that Greene should not have moved his 
ambulance, to which Greene replie
d that the incident was over, 
they should not argue about the matter, and both of them were 

trying to help people. The two drivers shook hands and left. At 
that point, two hospital security guards asked what happened, 
and they replied that the matter was finished. Greene completed 
the transport safely. 
Greene testified that upon his return to the office, he was told 
by Kahlert that he had receiv
ed phone calls from the police in 
the volunteer ambulance™s
 location, and that he had also spoken 
to the volunteer squad, and a nurse
 at the hospital. Kahlert told 
Greene that since he 
had handled the situa
tion well, there would 
be no discipline issued. However,
 Kahlert warned him not to 
move another ambulance because the driver of that vehicle 
could claim that he stole so
mething from the ambulance.  Greene stated that he did not receive any discipline that day 
as a result of this incident, and was not told that it might result 
in his termination. Nine days™ later, a letter dated  October 6 
was sent to Greene, as set forth above, terminating him. Green 
further testified that, following 
his conversation with Kahlert, 
nothing was said to him about the incident until he received the 
letter of October 6. He also noted
 that he worked his last work-
day, Friday, October 6, as usua
l, and nothing was said to him 
by Respondent concerning his termination. He received the 
letter terminating 
him on October 7.  Kahlert testified that on Septem
ber 27, he did not know that 
Greene, or any other employee was involved in union organiz-
ing. Kahlert prepared a disciplinary report which documented 
the actions he took. Thus, on 
September 27, Kahlert was in-
formed about the Holy Name Hospital incident by the local 
police, who said that Green was yelling and very abusive to the 
volunteer crew, and was confrontational. According to the re-
port, Greene demanded that the crew move their vehicle, and 
they said they would do so as soon as they gave their report to 

the nursing staff. They had just 
brought a patient into the emer-
gency room. Greene then moved their vehicle. The police sug-
gested that he speak to the hospital™s security department. 
Kahlert called hospital security that day, but the director of 
security was not available.  
Kahlert further testified that that day, he asked Greene what 
happened. Greene told him that 
the volunteer crew would not 
move their vehicle, although he asked them several times to do 

so. He also told Kahlert that he would not tolerate anyone 
pointing a finger in his face. Kahlert told him that he appreci-
ated that no physical contact had 
taken place, and if it had, he would be terminated immediately,
 but that he intended to inves-
tigate the matter further. Kahlert asked Greene if he moved the 
other vehicle. Greene hesitated. 
Kahlert told him he might as 
well tell him what happened since he already spoke to the po-
lice and would speak to hospital 
security. Greene then admitted 
moving the other ambulance. Greene denied being told by 
Kahlert that he would c
onduct an investigation.  
The following day, September 28, Kahlert tried again to call 
the director of security, but he 
was not available. Kahlert spoke 
to Greene™s partner, who advise
d that Greene and the volunteer 
crew member were shouting and ye
lling at each other, and that 
Greene moved the other vehicle. Kahlert thanked Greene™s 
partner for not getting involved. 
The following day, September 29,
 Kahlert called the hospi-
tal™s director of security, who said that there was a verbal con-
frontation between the two drivers, which arose from Greene™s 
telling the volunteer crew that 
two persons were not needed to 
make a report to the nursing staff, and his repeated demands 

that they move the ambulance immediately. According to the 
security director, ﬁeveryone got 
loudﬂ and the matter got ﬁout 
of hand.ﬂ The nursing staff called security because of their 
concern for the patients in the area. The director asked the peo-
ple involved to leave the hospital.  
That day, Kahlert visited the 
home of the patient who was 
transported by Greene on Sept
ember 27. His reason for inter-
viewing the patient was to make 
sure that the patient was not 
upset, and because he wanted to ensure that he had the correct 
information before imposing discipline. Kahlert has visited 
patients in the past where it was alleged that the crew acted 
improperly. In this case, the pa
tient was not able to communi-
cate with Kahlert. Kahlert then told Greene that the matter was 
still under investigation. Greene again denied being told that by 
Kahlert.   
On the next business day, Monday, October 2, Kahlert spoke 
to owner Dave Gato and recommended discharging Greene, 
effective at the end of the week, Friday, October 6, in order to 

permit Greene to be paid for the week. They both questioned 
whether they should permit Greene to work the rest of the week 
since they both agreed that he ﬁcould probably ruin a vehicle.ﬂ 
However, Kahlert explained that since Greene knows that he is 
under investigation he would not do anything to create a prob-
lem between then and Friday, and in any event does not know 

that the investigation was completed. Kahlert stated that when 
he recommended Greene™s discharge on October 2, and when 
he sent the letter of discharge 
on October 6, he was not aware 
of Greene™s union activities.  
Kahlert stated that he told Greene to see him at the end of the 
day on October 6. Greene aske
d what it was about. Kahlert replied that he had finished hi
s investigation. Greene did not 
appear. Greene denied being aske
d to see Kahlert on that day.  
When asked why he waited until
 October 6 to fire Greene, 
Kahlert replied that he was a ﬁs
ucker,ﬂ that he was a former 
union business agent, who tried to be fair to employees, and did 
not want to impose the ﬁultimate penaltyﬂ of discharge lightly. 

Kahlert conceded that although he was discharging Greene for 
improperly moving another company™s vehicle, and for being 

involved in a confrontation, he permitted Greene to drive Re-
spondent™s vehicles for a full week because he wanted Greene 
to be paid for the week, but made a mistake in doing so. 
Other Discipline Imposed upon Greene 
On April 26, Greene and his partner were suspended for ask-ing travel directions to a nursing home from the hospital at 
which they picked up a patient, and for leaving the patient™s 
medical records at the hospital. Cutrona recommended that 
Greene be suspended for 1 week, but upon Greene™s protest that 
the personnel manual did not prohi
bit asking directions, the 
suspension was reduced to 2 days.  
On June 11, Greene received a written warning for careless-
ness, and failure to follow instructions by improperly ﬁlocking 
downﬂ his vehicle. According to the discipline report, the su-
pervisor found the keys to the 
ambulance in the vehicle, and its 
batteries left on. Greene wrote on the discipline form that he 
left the vehicle open ﬁfor the purpose of staff replacing used 
equipment.ﬂ He testified that he was told by an assistant crew 
chief that someone else would replace the oxygen tank, and that 
he should leave the vehicle™s door
s open. Greene conceded that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642the proper lock down procedure cons
ists of locking the vehicle, 
unless told otherwise.  
Kahlert testified that it is the 
crew™s responsibil
ity to obtain 
or replace supplies, and that ei
ther the crew, or a supervisor 
must obtain the new materials. 
Disptcher Keri Uhlich testified that when the oxygen tanks 
were low upon the driver™s  return to the base, he would tell his 
supervisor that the tank was low, and it is the supervisor™s re-sponsibility to change it. If there was no supervisor to change it, 
the driver should lock down his vehicle and make a note on the 
lock down sheet that the oxygen was low and there was no 
supervisor to change the tank. She stated that regardless of the 
oxygen tank™s content, it is improper for the driver to leave the 
keys in the vehicle and leave the premises.  
On September 19, Greene received a 3-day suspension for 
picking up an unauthorized patient and taking him to a hospital 
without checking with the office
. Historically,  two brothers 
had been transported by Respondent
 for dialysis to a hospital. 
However, for some time, only one 
brother was authorized to be transported, and the other brother was taken by a different 
company. Following past practice, Greene transported both 
brothers.  According to Kahlert, Respondent had not transported one 
brother for a long time, and it had no authorization to do so. He 
was told by the dispatcher that she informed Greene to take 
only one brother. Greene testified that he was not aware that 
that the company was no longer transporting the other brother, 
but Kahlert noted that such information was posted in the 
crew™s quarters. Greene stated that a nurse at the hospital re-
minded him to pick up the other 
brother. Greene further testi-
fied that Company Owner Gato screamed at him that he should 
not have transported the othe
r brother because a pickup was attempted only 3 days before, and the brother refused the 
pickup. On September 26, Kahlert was 
called by an administrator 
from an MRI facility, who said that he did not want a driver, 
who happened to be Greene, at hi
s facility again, since he was 
ﬁvery discourteous, abusive a
nd not professional.ﬂ Kahlert stated that he spoke to Greene who denied any impropriety. 
Kahlert issued a written warning, but
 testified, however, that he 
ﬁdid not intend to treat this as a discipline.ﬂ Rather, it was sim-
ply a record that he spoke to Greene and warned him about his 
behavior. He further stated that 
he told Greene that if he con-
tinued to be ﬁconfrontational,ﬂ 
he would face suspension and 
possible termination. Greene testified that he was waiting for a very long time with 
a patient at the MRI facility, and was told that his patient would 
be next. However, another patie
nt was taken before his, and 
Greene reminded the staff member that his patient was next. 
The director said that the othe
r patient had to be taken first 
because he had forgotten that she was there. Greene walked 

away, said, ﬁ[P]hew, I can™t believe itﬂ and moved his hand in a 
downward motion. The nurse told him that he was disrespect-
ful. Greene replied that his gesture was not directed toward 
anyone, just the ﬁsituation.ﬂ Re
spondent™s supervisor came to 
the facility and replaced Greene.  
Greene further stated that he met with Gato and the supervi-
sor who replaced him. Gato was 
told by the MRI director that 
he did not want Greene at the facility. The supervisor told Gato 
that the nurse said that the incident was a misunderstanding in 
that Greene did nothing disrespectful toward the director. 
Greene testified without contradic
tion that he returned to the 
MRI facility two to three times after the incident.  
2. Michael Goldblatt 
Goldblatt was employed fro
m March to October 1995. 
As set forth above, on the day of the Union™s visit to the 
shop, October 4, Goldblatt was 
asked by Cutrona whether he 
signed a card for the Union, and told that the Union was bad. 
Goldblatt testified that 2 days
™ later, on October 6, he was 
told by Cutrona and Assistant Crew Chief Keri Uhlich that he 
was suspended indefinitely because he ﬁpi
ssed offﬂ Kahlert. 
They showed him a folder containing about 10 disciplinary 
reports. They did not tell him that
 he was being suspended as a 
result of the reports. Goldblatt had been aware of, and had seen 

only one report of a warning, written by a former crew chief.  
As to that one, he discussed the incident with Jack Kahlert, 
Respondent™s chief of operations, who told him that it would be 

expunged from his file. Goldblatt 
asked why he had never seen 
the other reports, none of which were signed by him. They 
answered that the reports were documentation of verbal warn-
ings relating to his conversations
 with Kahlert, and were not 
written warnings. 
Cutrona told Goldblatt not to do anything for 1 week, and 
that he would speak to Kahlert. Goldblatt testified that as he 
was leaving, Cutrona asked him 
whether he knew why ﬁthis is 
happening?ﬂ Goldblatt asked why.
 Cutrona replied that it was 
because he signed a card for the Union.  
Six days later, on October 12, 
a letter was sent to Goldblatt 
which stated, without further deta
il, that he was informed that his employement with Responde
nt was terminated immedi-
ately. 
Respondent™s reason for discharg
ing Goldblatt was that he 
falsified his timecard, and accordingly stole time, and speeding 
with his vehicle. 
Cutrona testified that on Oct
ober 6, he saw Goldblatt punch 
in late. Shortly thereafter, as Cutrona checked all the employ-
ees™ timecards, he noticed that Go
ldblatt had punched in at 8:14 
a.m.,  and wrote 8 a.m. next to the punched time.  
Cutrona stated that the Responde
nt™s policy is that employ-
ees who punch in late are to leave the timecard as is. However, 
employees who punch in early ar
e supposed to write the time 
they were supposed to report to 
work next to the punched time. 
Dispatcher Uhlich explained that the rule is meant to aid the 
person checking the cards to determine the employee™s starting 
time for payment purposes. Thus, 
the time the employee notes 
on the card is the time when paymen
t begins. Accordingly, if an 
employee punches in early, he is not paid for the early arrival 
time, and thus he is supposed to
 mark his regular
 starting time on the card. However, if the employee punches in late, the time 
punched is the time at which he is
 paid, and thus he is not sup-
posed to place any other marks or times on the card. 
Cutrona crossed out the 8 a.m. time, and told Kahlert that 
Goldblatt wrote that he punched in at 8 a.m. whereas he actu-

ally punched in at 8:14 a.m. Cutrona and Uhlich™s interpretation 
of Goldblatt™s actions was that Goldblatt, by writing 8 a.m. was 
stating that he arrived at work on time, and sought payment 
from 8 instead of from 8:14 a.m., thereby ﬁstealing timeﬂ by 
claiming that he arrived at work 14 minutes earlier than he 
actually had.  
Cutrona testified that he told Goldblatt that morning of his 
ﬁmistake.ﬂ Goldblatt told him that he was not aware of the 
company policy, no one had explaine
d it to him, and that he did 
 AERO AMBULANCE SERVICE 643not understand the rule regarding writing times on the card. 
Goldblatt also explained that he wrote 8 a.m. on the card be-
cause that was his regular start time. Cutrona replied that he 
had been shown the proper method of marking the timecard, 
and a sample of the procedure was posted. Cutrona told him 
that he was going to be written up.  
Cutrona stated that he met wi
th Kahlert, who told him to 
suspend Goldblatt. The followin
g day, October 7, Cutrona and 
Uhlich met with Goldblatt, show
ed him his file, and the write-
ups that he had received in the past, and told him that he was 
suspended for marking his card wrong and thereby stealing 
companytime, and because of a writeup for speeding. Cutrona 
told Goldblatt that he would speak to Kahlert in an effort to 
have him remain at work, and that Goldblatt should not do 
anything for 1 week.  
As set forth above, Goldblatt stated that he was told by Cu-
trona at the end of the meeting that ﬁthis was happening,ﬂ ap-
parently referring to his suspension, because he signed a card 
for the Union. At a meeting with Kahlert, Cutrona, and Uhlich told him that 
Goldblatt was a good worker, and asked to give him another 
chance. Kahlert said he would think about it.  
Kahlert testified that at the meeting with Cutrona and Uhlich, 
he told them that Goldblatt 
was ﬁconstantly 
playing gamesﬂ 
with the timecards, and that he should be written up, and possi-
bly suspended. They told him th
at they wanted to wait 1 day 
and discuss the matter with him si
nce they felt sorry for him.  
Kahlert stated that on October 6, following the timecard in-
cident, Cutrona and Uhlich ﬁpleadedﬂ with him not to suspend 
Goldblatt. He said he would think about it, but would let them 
know in a couple of days. On October 11, Kahlert told them 
that he decided to discharge Goldblatt because he was told by 
Cutrona that on October 7, when
 Goldblatt was told to punch 
his card and leave he went to a local restaurant, and then when 

Cutrona again told him to leave,
 he made a phone call, and then 
punched out.  
Kahlert testified about a previous incident, on August 29, in 
which Goldblatt left the premises to make a personal call with-
out permission, and punched out 
upon his return. He noted that 
he gave Goldblatt many ﬁbreaksﬂ
 in the past due to similar 
timecard problems. However, he stated that he did not give him 
any more breaks after October 4 because he believed that 
Goldblatt was taking advantage of
 his ﬁgood willﬂ and trying to 
make a fool of the Company. Indeed, Kahlert testified that he 

did not write up Goldblatt for ev
ery incident of misconduct, but 
that if he did, his file would be two inches thick. Kahlert stated 

that when he discharged Goldblatt he did not know that he was 
involved with the Union.  
The timecard for the day in dispute showed that earlier that 
week Goldblatt properly wrote 
his start time when he punched 
in early.  
Cutrona testified that it took a long time for Goldblatt to 
learn things, and that he had to repeat instructions two to three 

times before he understood wh
at he was being told.  
Cutrona knew of no other employee who punched in late and 
entered an earlier time on his timecard. Nor did he know of 
anyone who had been discharged for falsifying a timecard.  
Regarding the alleged speeding incident, on October 5, ac-
cording to Kahlert, Goldblatt 
was assigned to make a run, which ordinarily took 20 to 25 minutes. After the assignment 
was made, he noticed Goldblatt still at the premises at a time 
when he should have been on the road. Goldblatt made the run 
in 15 minutes. Kahlert stated that since the weather at the time 
was foggy and drizzling, he belie
ved that Goldblatt drove in an 
unsafe manner to make the pickup.
 However, he conceded that 
the run could probably be done in less than 20 minutes if the 
driver experienced no traffic and had green lights the entire 
distance.  Uhlich testified that she drove 
the route that Goldblatt took 
on the morning that he was alle
gedly speeding, and noted that 
the weather conditions were fogg
y and raining. Nevertheless, 
Uhlich did not know the traffic conditions at the time that he 
drove that route. 
Of course, Kahlert had no way of knowing whether Gold-
blatt sped since he did not drive with Goldblatt and did not follow him. He only assumed, ba
sed upon the fact that the trip 
took 15 minutes, that Goldblatt was speeding in inclement weather. It should be noted that there was no complaint from 
the nursing home that he was late for the pickup, and Kahlert 
was not informed that Goldblatt was cited for speeding by the 
police. Nor was Goldblatt ques
tioned about this incident. 
Goldblatt testified that he di
d not know, and was never told 
the reason for his discharge. However, he testified at an unem-ployment compensation hearing that he was terminated because 
the Company said he tried to steal companytime. He stated that 
he did not recall such testimony. 
Goldblatt stated that, prior to 
his discharge, he had not re-
ceived any written warnings, an
d had only received one verbal 
warning, which was destroyed.  
Eating, Drinking, and Smoking in Company Vehicles 
Greene, Goldblatt, and Hoehl testified that Respondent had a 
policy prohibiting eating, drin
king and smoking in company 
vehicles.3  Cutrona testified that until early 1995, employees were per-
mitted to carry food in the ambulance in sealed containers. In 
January 1995, the rule was changed to prohibit the carrying of 
any food, sealed or not, in company vehicles.  
Kahlert testified that on January
 1, 1995, he issued a memo 
of that date, effective immediately, which stated that ﬁthere will 
be no eating or drinking in the vehicles. Under no circum-
stances are you to pick up any food or drink and transport them 
in the vehicles.ﬂ He directed his crew chiefs to distribute the 
memo to all employees, and had it posted in various parts of the 
facility. Kahlert issued this memo because he and the supervi-
sors found evidence of food in th
e vehicles, such as garbage, 
bags, and food particles. Howeve
r, although it tried, manage-
ment was unable to determine who ate in their vehicles since 
many crews used the vehicles during the day, and all denied 
being responsible.  
Kahlert testified that in August 1994 he made the policy 
change which prohibited employ
ees from transporting food in company vehicles. Although the 
employer™s policy was that 
there was to be no eating, drin
king, or smoking in vehicles, 
Kahlert ﬁrepostedﬂ that policy 
on January 1, 1995. Neverthe-
less, he continued to find evid
ence that employees were eating 
in the vehicles. He stated th
at throughout 1995, meetings were 
held frequently where this polic
y was emphasized, and posters 
were prominently displayed. 
                                                          
 3 OSHA regulations seem to permit eating and drinking in ambu-
lance cabs if the employer has a policy permitting employees to wash 
and change contaminated clothing pr
ior to entering a cab. However, it 
is the Respondent™s policy prohibiting 
it, which is not being challenged 
as improper, which is at issue. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644Judith Marsella, Respondent™s office manager and dis-
patcher, testified that beginning in January 1995, a reinforce-
ment and stricter enforcement of the rules began because debris 
from food containers was found in the vehicles.  
On July 18, 1995, a ﬁcompany policyﬂ originally dated Au-
gust 4, 1994, was issued, setting forth various rules, including a 
statement that ﬁdue to OSHA re
gulations there will be abso-
lutely no eating or drinking in 
any of the vehicles at any time 
for any reason. Anyone caught viol
ating this rule will be termi-
nated, no questions asked and no exceptions.ﬂ  
Kahlert testified that the Company™s disciplinary policy in-
cludes a verbal warning for the first offense, a written warning 
for the second offense, a suspension for the third offense, and 
termination for the final offense, however suspensions can be 
implemented immediately for such
 offenses as insubordination. 
Notwithstanding this policy, however, Kahlert stated that viola-
tion of the no eating, drinking, or smoking policy is cause for 
immediate termination, especially since violation of the rule is 
so serious, involving the likelihood of contamination of food 
substances. Such conduct would 
also violate OSHA policy and 
Department of Health rules.  
There was some confusion conc
erning whether this rule was 
actually issued at the time set forth, or whether it was in fact 
issued at all. Thus, Uhlich tes
tified that she typed it in August 
1994, although she left the Company in July 1994. Respondent 
offered testimony that Greene received that policy statement, 
and he should have received it since he was hired, in December 
1994, after the rule was allegedly issued. However, the copy in 
his personnel file does not contain the quoted rule. I need not 
resolve this issue since the employees were aware that eating, 
drinking, and smoking in the vehicles was prohibited.  
Kahlert admitted that on October 9, 1995, the policy con-
cerning no eating, drinking, or
 smoking was ﬁrepostedﬂ by 
Uhlich.  
From January until October 27, 1995, when Hoehl was dis-
charged, no employee was found to
 have violated the rule. One 
employee, Moses Acosta, was discharged later, in the spring of 
1996, for eating in the vehicle.  
Kahlert testified that he and 
his crew chiefs conducted regu-
lar meetings in 1995, and one specifically on October 9, at 
which they advised employees of
 the Company™s policies, in-
cluding the no eating, drinking, or smoking. Kahlert stated that 
he saw Hoehl at that meeting.  
Kahlert insisted that at that time Respondent was not more strictly enforcing the ruleŠhe wa
s just ﬁreinforcingﬂ it. Uhlich 
testified that such a mee
ting occurred in October 1995. 
3. Thomas Hoehl 
Hoehl was employed from January 1992 to July 1993, and 
from April to October 27, 1995.  
While driving to work on Oct
ober 27, 1995, Judith Marsella, Respondent™s office manager and dispatcher, noticed Hoehl 
parked in the Company™s vehicle, eating a bagel. She reported 
this to Gato and Kahlert. Cutrona went to the location, and saw 
Hoehl getting out of the vehicle, holding a soda bottle. He was 
discharged for eating and drinking 
in the vehicle. Kahlert, who 
discharged Hoehl, denied knowing that Hoehl had engaged in 

any union activities.  
Hoehl testified that he and his partner stopped for a coffee-
break that day, and that he drank coffee in the vehicle. He was 

later told that he was suspended for drinking coffee in the vehi-
cle. Hoehl™s partner that day, Da
vid Pardi, testified that Hoehl 
ate a bagel and drank coffee in the ambulance. Pardi stated that 
he did not eat anything because it was against company rules. 
Pardi understood that the penalty for such an infraction was 
immediate termination. Pardi also confirmed that meetings 
were held about once or twic
e per month regarding the no 
smoking and eating rules, at which the employees were told 
that they would be discharged 
for eating, drinking, or smoking 
in the vehicles. Pardi first tes
tified that in early October 1995, 
he saw a new posting regarding the no eating, drinking, or 
smoking rule, but he then stated that it may not have been a 
new posting, but merely a rest
atement of the same rule.  
The General Counsel™s witnesses testified that they were im-
pliedly authorized to eat in the vehicle when the dispatcher told 
them to eat on the road, on their way to an assignment.  
However, employee Pardi in
terpreted orders from a dis-
patcher to eat on the road on his way to the next stop, and stay 
in radio contact, to mean that 
he should stop at a pizza or hot 
dog stand, eat quickly, then return to the vehicle, advise the 
dispatcher that he had complete
d his lunch, and that he was 
continuing on his assignment.  
Marsella conceded that if the driver is away from the ambu-
lance while eating lunch, he can™t hear the radio. However, 
since the drivers either have a pager, she can call them on the 
pager if they are not available by radio.  
Marsella stated that during a very busy day, when the driver 
is not able to take a full 30-
minute lunch, she advises him to 
ﬁgrab a piece of pizza or a hot dog.ﬂ She will then attempt to 

provide more time later in the day. By advising the employees 
to take a fast lunch, whic
h may encompass 15 minutes, she 
intends that they get out of their vehicle at those food places, 

eat, and resume their assignmen
ts. She did not recall telling employees to get their food on the way to the next stop.  
Kahlert testified that on about January 9, 1995, he conducted 
a meeting of employees at wh
ich he and Cutrona emphasized 
the importance of the rule, and told the workers that they would 
discharge any employee violating it. 
 The purpose of the rule was to avoid contamination of food 
products with a patient™s body flui
ds or other infectious mate-rial.  Cutrona testified that after a meeting at which the Com-
pany™s rule prohibiting eating and drinking in the vehicles was 
discussed, he saw Hoehl walk to an ambulance to make a 
pickup. He was carrying a soda bottle. Cutrona told him that he 
was not allowed in the ambulance with a drink. Hoehl said he 
forgot, spilled it out, and went on the run. 
On June 13, 1995, Hoehl was 
given a verbal warning and a 
2-day suspension for ﬁinsubordinationﬂ and ﬁimproper con-
duct.ﬂ  On that day, Hoehl walked into an ambulance with a 
cigarette. Cutrona testified that he told Hoehl that he could not 
smoke in the truck. Hoehl repl
ied that he was ﬁfucking done,ﬂ 
and threw it onto the ground. Cutrona told him to get out of the 

truck and pick it up. Hoehl responded, ﬁ[N]o. fuck off, I™m 
going to do my call. You pick it up.ﬂ Cutrona told him that 
when he was finished with his ca
ll, he should see him as he was 
being suspended. The employee disciplinary report states that 
Hoehl dropped the cigarette out of the window of the vehicle.  
Kahlert testified that he spoke
 to Hoehl about the incident, 
and a note attached to the report states that Kahlert spoke to 
him about his smoking in the vehicle, and that if he is caught 
doing so again or is insubordinate he would be terminated. 
According to Kahlert, Hoehl told him that he smoked outside 
the vehicle. Hoehl denied being told by Cutrona or Kahlert that 
 AERO AMBULANCE SERVICE 645his offense was smoking in the vehicle, and denied speaking at 
all to Kahlert concerning this incident. Rather, he stated that his 
suspension was for insubordination.  The disciplinary report supports Hoehl™s testimony. It states 
only that Hoehl was told by Cutrona ﬁto pick up his cigarette 
that he dropped out of the window . . . Tom told me fuck you 
and drove away. . . . As crew chie
f of Aero this is insubordina-tion and improper conduct.ﬂ  
Cutrona testified that he did not discharge Hoehl for smoking 
in the vehicle, pursuant to the Company™s rule, because he sim-
ply entered the truck and threw 
the cigarette out immediately. 
Thus he was disciplined for improper conduct and insubordina-
tion, and not because he was smoking in the vehicle. 
Hoehl admitted knowing that Respondent™s policy prohibited 
eating, drinking, or smoking in 
company vehicles, but stated 
that the policy was not enforced
 until the union organizational 
campaign. Moreover, Hoehl stated that he has on numerous occasions eaten or drank in the vehicle with Cutrona, Uhlich, 
and other employees.  
Hoehl concedes that he was never told to eat in the vehicle. 
However, he states that when he was told to eat on the road by 
dispatchers or other supervisors, he interpreted that to mean 
that he should eat in the vehicle on the way to or from a run. He 
added that he rarely had time to
 go to a cafe or luncheonette. 
When he was told to eat on the road, he was on his way to an-

other stop, and had just about enough time to get there. When 
he was told to pick up food on the way, he did not have time to 
stop to eat out of the vehicle.  
He further stated that shortly after the Union™s advent, he 
saw a handwritten notice, on Oc
tober 13, which stated that, 
effective immediately, eating, 
drinking, or smoking in company 
vehicles was prohibited, and viol
ation of the rule would result 
in termination. He denied being present at any company meet-
ing at which this policy was disc
ussed. In this connection, Cu-trona denied that any new rule
 was implemented in October 
1995.  Hoehl testified that about 1 week after he saw the note, he was told by Gato to eat on the road and be available by radio. 

Inasmuch as Hoehl only had a hand 
held radio in the vehicle, he 
had to sit in the vehicle in order to answer the dispatcher™s call. 
On that occasion, he ate lunch in the vehicle, answered the 
runs, and returned to base where he threw the trash out in front 
of Cutrona. He received no discipline that day. 
Analysis and Discussion 
Guy Greene 
Greene was the main union organizer in the shop. He initi-
ated efforts to organize Respon
dent by contacting the Union, 
speaking to employees and soliciting their membership in the 

Union, obtaining the signatures of 20 employees, and even 
asking Supervisor Cutrona to sign a card. Greene advised Cu-
trona that he had  signed up a majority of the employees. Cu-
trona admitted being told by Greene that he had ﬁpretty activeﬂ 
union activities, and that he had 
signed up all or nearly all the 
employees.  
Although Cutrona denied speaking to his superiors about 
Greene™s activities, since Cutrona was an admitted supervisor, 
Respondent is chargeable with
 his knowledge. ﬁActivities, statements, and knowledge of a s
upervisor are properly attrib-
utable to the employer.ﬂ 
Pinkerton™s, Inc., 295 NLRB 538 
(1989). Accordingly, when the Union visited the shop on October 4, 
and requested recognition based 
upon the fact that the Union 
represented a majority of Resp
ondent™s employees, Respondent 
possessed knowledge of Greene™s extensive union activities, 
and the fact that he had obtained signatures in behalf of the 
Union from a majority of its employees.  
The timing of Greene™s discharge, on October 6, only 8 days 
after his conversation with Cutrona, and only 2 days after the 
Union™s visit, supports a finding of unlawful motivation in his 
termination.  
Animus toward the Union is amply demonstrated in Cu-
trona™s telling Greene, which te
stimony I credit, that unioniza-
tion would be impossible since 
Respondent would fire every-

one.  Accordingly I find and conclude that the General Counsel 
has proven that Greene™s union activities were a motivating 
factor in Respondent™s termination of him. 
Wright Line, 251 
NLRB 1083 (1980). The burden then shifts to Respondent to 
prove that it would have discharged Greene even in the absence 
of his union activities. 
Wright Line, supra. 
The asserted reason for Greene™s discharge, as set forth in 
the letter of October 6, was th
e incident involving his moving 
the ambulance of another company on September 27. I cannot 
find, however, that Greene was validly discharged for that inci-
dent. Kahlert was made aware of the incident on the day it oc-
curred, September 27, by the local
 police. He testified that he conducted an investigation fro
m September 27 through 29, and 
then, on October 2, made the decision to discharge Greene. 
Nevertheless, Greene was not info
rmed of the decision to fire 
him until October 6, 2 days after the Union appeared at the 

shop. The General Counsel argues, and I agree, that Greene™s con-
duct was condoned by Respondent. 
I credit Greene™s testimony 
that after informing Kahlert of the incident, and after Kahlert™s 

speaking to the police, the ambulance squad and a nurse on 

September 27, Kahlert told him 
that no discipline would be 
issued, and he was only verbally
 warned not to move another 
company™s ambulance. I further credit Greene™s testimony that 
he was not told that Respondent was conducting an investiga-
tion of the incident. 
Respondent™s reasons for not terminating Greene until Octo-
ber 6 do not ring true. Thus, according to Kahlert, on October 
2, he reached a decision to discharge Greene, but did not actu-
ally do so for another 4 days, until October 6. On October 2, 
Kahlert and Gato spoke about 
whether to discharge Greene 
immediately or permit him to work a full week. Their reasons 

for delaying his actual discharge 
cannot be believed. Thus, they 
decided to permit Greene to work a full week, notwithstanding 
that Greene ﬁcould probably ruin a vehicle,ﬂ because Kahlert 
was a ﬁsuckerﬂ who tried to be fair to employees, and did not 
want to impose the ultimate pe
nalty of discharge lightly. 
When viewed in light of Respondent™s summary discharges 
of Goldblatt and Hoehl on the day they committed their alleged 
offenses, Respondent™s delay in
 discharging Greene is not in 
accordance with Respondent™s practice, and is not believable. It 
is incomprehensible that Kahl
ert and Gato would have permit-ted Greene to continue to drive an extremely expensive com-

pany vehicle, possible with a pati
ent inside,  believing that he 
could ﬁruinﬂ it.  The facts reasonably support a finding that Respondent con-
doned Greene™s conduct with respect to the September 27 inci-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646dent, as it had his prior misconduc
t, and that having done so, it 
created a scenario of investigation and leniency toward Greene.  
Consistent with the practice 
utilized with Goldblatt and 
Hoehl, it is obvious that Greene would have been discharged on 
September 27, when the incident came to the attention of 
Kahlert, or at the latest on Oc
tober 2, when he and Gato dis-
cussed it. Rather, it appears that Respondent only took action 
against Greene following the Union™s appearance at the shop on 
October 4, and upon their placing the responsibility for such 
appearance on Greene.  
Respondent attempted to prove that it discharged Greene for 
the September 27 incident, and 
for other incidents which oc-curred in the past. Thus, as disc
ussed above, an incident involv-
ing his confrontation at the MRI facility only resulted in a 
warning, which Kahlert did not consider to be discipline, and 
despite the administrator of the MRI facility demanding that 
Greene not be sent there again, Greene gave uncontradicted 
testimony that he continued to be dispatched to that location.  
As to the other infractions, the discipline imposed upon 
Greene for failing to take a patient™s chart,  improperly locking 
down his vehicle, and transpor
ting an unauthorized patient, 
were either remote in time to the discharge, or were remedied 
by discipline imposed at the ti
me of the incident. Respondent 
retained him after all these events.  
I cannot find that progressive discipline was imposed upon 
Greene for these incidents, which then resulted in his discharge 
for the September 27 incident. Respondent did not follow its 
progressive disciplinary procedure. Thus, although such proce-
dure provides for a counseling and 
verbal warning for the first 
offense, Greene was suspended fo
r his first offense of leaving 
the medical records, and then received a warning for improp-
erly locking down his vehicle, followed by a suspension for 
picking up an unauthorized passenger, and then a warning con-
cerning the MRI incident. 
With respect to the MRI incident, it appears that although 
Greene was confrontational with respect to the staff there, and 

received only a warning for such conduct which was not con-
sidered discipline, nevertheless 
when he was again confronta-tional a short time later with the ambulance driver from another 
company, such later conduct wa
s sufficient to discharge him 
immediately. However, it did not 
do so. That such later conduct 
occurred only a short time after Greene™s extensive union ac-
tivities became known to Responde
nt, and 2 days after the Un-
ion demanded recognition leads to 
the obvious conclusion that 
Respondent™s discharge of Greene
 was motivated by his union 
activities.  
I must note that Greene was by no means an exemplary em-
ployee, and engaged in misc
onduct for which he was disci-plined, around the time of the Union™s appearance at the shop. 
However, this record does not support a finding that Respon-dent would have discharged hi
m for the September 27 incident in the absence of his union activities.  
Although Respondent repeatedly continued to permit 
Greene™s allegedly unacceptable 
behavior without discharging 
him, it nevertheless discharged 
him only after the Union™s ad-
vent. Gravure Packaging, 321 NLRB 1296, 1306 (1996). 
Based on all of the above, I find and conclude that Respon-
dent has not proven that it would have discharged Greene in the 
absence of his union activities. I therefore find that Greene™s 
discharge violated Section 8(a)(3) and (1) of the Act. 
Michael Goldblatt 
Goldblatt™s union activities cons
isted of discussing the Union 
with Greene and Hoehl, and serving as a ﬁlookoutﬂ while 
Greene solicited other employees. In addition, Goldblatt credi-
bly testified that on October 4, the day on which the Union 
demanded recognition, Cutrona  
asked him if he signed a card 
for the Union, which Goldblatt admitted doing. Cutrona also 

asked Goldblatt why he signed th
e card, and told him that the 
Union was bad.4  In addition, according to Goldblatt™s credited 
testimony, Cutrona told him, as 
set forth above, that the suspen-sion was effected because he signed a card for the Union. Cu-

trona admitted that Goldblatt 
volunteered that he had signed a card. Goldblatt™s credibility is subj
ect to some doubt. He insisted 
that he did not know, and was not
 told why he was discharged, 
however his testimony at the unemployment compensation 

hearing was that he was advised 
that he was terminated because 
he stole companytime. Notwithstanding that lapse, I credit 
Goldblatt™s testimony over that of Cutrona™s denials of parts of 
it essentially because Cutrona admitted having a conversation 
about the Union with Goldblatt, and because Cutrona corrobo-
rated that part of Goldblatt™s 
testimony in which Cutrona asked 
him not to do anything about his discharge for 1 week.  
Based on the above, particularly
, Cutrona™s knowledge that 
Goldblatt had signed a card for the Union, the timing of the 

suspension, only 2 days after Cutrona™s unlawful interrogation, 
and Cutrona™s advice to Goldblatt that he had been suspended 
because he signed a card for the Union, I find and conclude that 
the General Counsel has proven that Goldblatt™s union activi-
ties were a motivating factor in
 Respondent™s termination of 
him. Wright Line
, 251 NLRB 1083 (1980). The burden then 
shifts to Respondent to prove that it would have discharged 
Goldblatt even in the absence of his union activities. 
Wright Line, supra. The reason given Goldblatt at his suspension was that he had 
ﬁpissed offﬂ Kahlert. His terminati
on letter simply states that he 
was ﬁterminated effective immediately.ﬂ At the time of his 
suspension, Goldblatt was presen
ted with a file containing cer-
tain disciplinary reports. Goldblatt testified here that he had 
seen only one of the reports, and 
that one was supposed to have been destroyed, and that he had not been disciplined by Re-

spondent. He asked for copies 
but Cutrona refused to supply 
them.  
At hearing, Respondent conten
ds that Goldblatt was dis-charged for stealing companytime, by punching in at 8:14 a.m. 

but writing 8 a.m. next to it. Company procedure requires that 
employees punching in late to 
leave the time punched without 
making any marks in it, so that they are paid from their entry 
time.  
Even Respondent™s supervisors could not confirm that Gold-
blatt intentionally attempted to steal companytime by improp-
                                                          
 4 I find that by asking these questions, Cutrona unlawfully interro-
gated employees in violation of Sec. 8(
a)(1) of the Act, as alleged in the 
complaint. I accordingly deny Respondent™s motion to dismiss this 
allegation because Greene™s testimony was allegedly contrary to Gold-

blatt™s. Although Cutrona may have
 supported the Union before it 
became known to senior manageme
nt, it appears that his attitude 
changed once Respondent™s official
s became aware of the Union™s 
interest in representing the employ
ees. Such a change in position is 
understandable once Cutrona learned 
of Respondent™s feelings about 
the Union, particularly where he was 
told that they ﬁthrew [the Union 
representatives] out 
of the building.ﬂ  AERO AMBULANCE SERVICE 647erly writing his starting time on the timecard. Supervisors Cu-
trona and Uhlich testified that 
Goldblatt did not understand this 
rule despite repeated instructions, and they stated that he told 

this to them at the time of his suspension. Cutrona conceded 
that it took a long time for Goldblatt to learn things. Further, 
Goldblatt credibly testified that he did not understand the time-
card punching procedure, and that 
he wrote his regular starting 
time regardless of whether he arrived early or late.  
It appears that Goldblatt did not understand the procedure for 
marking his timecard, as he explained to Cutrona when his 
ﬁmistakeﬂ was discovered by Cutr
ona. Thus, he seemed to al-
ways be in the habit of writing his correct time on the card, 
whether he arrived early or late, 
as he apparently believed that 
that was the correct procedure. In fact, he told this to Uhlich at 

the time that he spoken to by her and Cutrona, and he testified 
that that was his belief as to the procedure to be followed.  
Thus, I do not believe that this was a case of a deliberate at-
tempt to steal companytime. The actions of Cutrona and Uhlich 
in ﬁpleadingﬂ with Kahlert not 
to discharge Goldblatt because he was a good worker, support a finding that Respondent did 
not believe that Goldblatt had committed the serious offense of 
stealing time. Rather, it appear
s that Respondent seized upon 
Goldblatt™s repeated, and condoned
 failure to mark his timecard 
in the proper manner.  
The other reason given at hear
ing for Goldblatt™s discharge was that Kahlert believed that he was speeding on October 5. I 
cannot accept Kahlert™s assumption that Goldblatt sped on his 
run, based only upon the time he 
left the shop and the time he 
arrived at the pickup. Kahlert conceded that the run could be 
performed in less than the amount of time allotted if Goldblatt 
had no traffic, and made all the tr
affic lights. It does not appear 
that Goldblatt was questioned about whether this occurred, but 
rather that Kahlert rushed to judgment in assuming that he sped.   
With respect to the other alleged misconduct committed by 
Goldblatt in the past, it appears that all such conduct was con-
doned. Thus, Kahlert conceded that if he issued Goldblatt a 
written discipline for each instance of misconduct, he would 
have a file that was 2 inches thick. 
Based on all of the above, I find and conclude that Respon-
dent has not proven that it woul
d have discharged Goldblatt in 
the absence of his union activities. I therefore find that 

Greene™s discharge violated Section 8(a)(3) and (1) of the Act. 
Thomas Hoehl 
Hoehl™s union activities were mi
nimal, consisting of speak-
ing to coworkers Goldblatt and Greene about the Union, and 
signing a card for the Union. Notwithstanding that Greene in-
formed Cutrona that all or nearly all the employees had signed 
cards for the Union, I cannot find that the General Counsel has 
made a strong showing that his discharge was motivated by his 
union activities. 
Wright Line, supra. 
However, even if such a showing had been made, I find that 
Respondent has established that it would have discharged 
Hoehl even in the absence of his union activities. 
Wright Line, supra. The three dischargees admitted that it was a longstanding 
violation of company rules to eat, drink, or smoke in company 

vehicles. Hoehl conceded that he was aware that a violation of 
that rule was cause for terminat
ion. However, 
they contended 
that the rule was not enforced.  
As evidence of its nonenforce
ment there was testimony con-
cerning their being told to eat on the road on the way to the 
next assignment. However, none could specifically testify that 
he was given a direct order to eat in his vehicle. Rather, they 
interpreted such instructions to mean that they could eat in their 
vehicles in order to arrive at the stop on time.  
However, employee 
Pardi™s testimony, which I credit, makes 
more sense in view of the rule which was acknowledged by the 
dischargees. Thus, Pardi interpreted the rule as meaning that 
they were to stop at a fast food establishment, eat quickly, and 
continue to the next assignment.  
I reject the General Counsel™s 
witnesses™ testimony that by 
telling the employees to remain
 in radio contact during their 
lunch break, the dispatcher was im
pliedly directing them to eat 
in their vehicle. They do not contend that they were told to eat 
in the vehicle. Moreover, they 
could have remained in contact 
as testified by dispatcher Marsella, through their pager, or, as 

testified by Pardi,  they were supposed to eat quickly, and upon 
their return to the vehicle report to the dispatcher that they were 
available for a call. 
Accordingly, I find that no specific order was given to the 
employees that they eat in the vehicles. Indeed, it was conceded 
by Hoehl that such conduct w
ould result in termination.  
As further evidence of lack of enforcement of this policy, 
there was testimony by Hoehl that he ate in the vehicle with 
Supervisor Cutrona, and that he 
threw out lunch trash in front 
of him when he returned from a run. I credit Cutrona™s denial 
that he ate in the vehicle. Furthermore, there is no evidence that 
Cutrona saw Hoehl deposit the trash.  
I find, based on the evidence, that Respondent did not begin 
to more strictly enforce its rule
s concerning eating, drinking, or 
smoking in company vehicles on Oc
tober 9, as alleged in the 
complaint. Rather, as testified 
by Respondent™s witnesses, who 
I credit, I find that its rule prohibiting eating, drinking, or 
smoking in the vehicles had been in
 effect since at least January 
1.  Even as testified by the Gene
ral Counsel™s witnesses, there 
was no misunderstanding concerni
ng the ruleŠsuch activities 
were prohibited, and the punishme
nt for a violation thereof was 
termination. There may have been
 a reposting of the rule or a 
reemphasis of it in October 1995,
 but the rule, as promulgated 
in January 1995, remained constant.  
Hoehl violated the rule on October 27 by eating in his vehi-
cle, and was validly terminated for that reason. I accordingly 
find that Respondent has met its burden of proving that Hoehl 
would have been discharged even in the absence of his union 
activities. 
Wright Line,
 supra. III. THE REPRESENTATION CASE 
The Challenged Ballots 
The ballots of Michael Goldblatt, Guy Greene, and Thomas 
Hoehl were challenged by the Board agent as they were not on 
the list of eligible voters. Resp
ondent contends that they were 
discharged for cause prior to the election. The Union argues 
that they were discriminatorily discharged in violation of Sec-
tion 8(a)(3) and (1) of the Act. 
It follows from my conclusions
, set forth above, that Gold-
blatt and Greene were discriminatorily discharged, and that the 
challenges to their ballots must 
be overruled. I find, therefore, 
that Goldblatt and Greene were entitled to employee status on 
the date of the election. I shall therefore recommend that the 
challenges to the ballots of Goldblatt and Greene be overruled, 
and that the two ballots be opened and counted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 648I shall also recommend that the ballot of David Pardi, as to 
which the challenge to his ballot has been overruled by the 
Regional Director, be opened and commingled with the ballots 
of Goldblatt and Greene, and counted. 
It further follows from my conc
lusions, set forth above, that 
Hoehl was not discharged in violation of the Act, and that the 
challenge to his ballot must be su
stained. I find, therefore, that 
Hoehl was not entitled to employ
ee status on the date of the 
election. I shall therefore recommend that the challenge to the 
ballot of Hoehl be sustained, and that his ballot not be opened 
or counted. CONCLUSIONS OF LAW 
1. Respondent, Aero Ambulance Se
rvice, Inc. is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. The Union, Local 617, International Brotherhood of 
Teamsters, AFLŒCIO, is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. By discharging Michael Go
ldblatt and Guy Greene, Re-
spondent violated Section 8(a)(3) and (1) of the Act. 
4. By interrogating employees about their union activities 
and membership, Respondent viol
ated Section 8(a)(1) of the 
Act. 
5. The unfair labor practices found above constitute unfair 
labor practices affecting commerce within the meaning of Sec-

tion 2(6) and (7) of the Act. 
6. Respondent has not violated 
the Act, as alleged in the 
complaint, by discharging Thomas
 Hoehl, or by on about Octo-
ber 9, 1995, beginning to more strictly enforce company rules 
regarding eating, drinking, or smoking in company owned ve-
hicles. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 

any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Aero Ambulance Service, Inc., Hacken-
sack, New Jersey, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from  
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting Local 617, International Brotherhood of 

Teamsters, AFLŒCIO, or any other union. 
                                                          
                                                           
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Coercively interrogating any employee about union sup-
port or union activities. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Michael 
Goldblatt and Guy Greene full reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(b) Make Michael Goldblatt and Guy Greene whole for any 
loss of earnings and other benefits suffered as a result of the 
discrimination against them in the manner set forth in the rem-
edy section of the decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges and notify 
Michael Goldblatt and Guy Greene in writing that this has been 
done and that the discharges will
 not be used against them in 
any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Hackensack, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ6 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 22, after being signed by 
the Respondents authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 

are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since October 10, 1995. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
IT IS FURTHER ORDERED that Case 22ŒRCŒ11132 be, 
and it is, severed from Case 22ŒCAŒ20950 and that it be, and it 
is, remanded to the Regional Dir
ector for Region 22, and that 
the challenges to the ballots of Michael Goldblatt, Guy Greene, 
and David Pardi which were cast in the representation election 
conducted on December 8 and 9, 1995, be, and they are, over-
ruled and that the Regional Direct
or be, and he is directed to 
open and count the challenged ba
llots of Michael Goldblatt, 
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 AERO AMBULANCE SERVICE 649Guy Greene, and David Pardi, and to prepare and serve upon 
the parties a revised tally of ballots and an appropriate certifica-
tion. APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT discharge or otherwise discriminate against 
any of you for supporting Local 617, International Brotherhood 

of Teamsters, AFLŒCIO, or any other union. 
WE WILL NOT coercively question you about your union 
support or activities. WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Michael Goldblatt and Guy Greene full reinstatement 
to their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
WE WILL make Michael Goldblatt and Guy Greene  whole 
for any loss of earnings and othe
r benefits resulting from their 
discharge, less any 
net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charges of Michael Goldblatt and Guy Greene, and wE WILL, 
within 3 days thereafter, notify e
ach of them in writing that this 
has been done and that the discha
rges will not be used against 
them in any way. 
 AERO AMBULANCE SERVICE, INC. 
 Chevella Brown-Maynor, Esq., 
for the General Counsel.
 Jed Marcus
 and 
Patricia Hardaway, Esqs. (Grotta, Glassman 
& Hoffman, P.A.),
 of Roseland, New Jersey, for the Re-
spondent. Sonja D. Fritts, Esq. (Cohen,
 Weiss and Simon, Esqs.),
 of New 
York, New York, for the Union.
1  SUPPLEMENTAL DECISION 
PRELIMINARY STATEMENT 
STEVEN DAVIS
, Administrative
 Law Judge. On September 
19, 1997, I issued my decision in this proceeding. On April 17, 
1998, the Board issued an Order remanding this proceeding to 
me for the purpose of making furt
her credibility determinations 
and, if appropriate, new conc
lusions of law, and recommenda-tions.  The Board stated that I may reopen the record for additional 
evidence if necessary to resolve the credibility issue or to re-
solve issues arising out of my cr
edibility finding. I inquired of 
the parties as to their positions concerning whether the record 
should be reopened. No party de
sired that the record be re-opened, and I do not believe that reopening the record is neces-
                                                          
 1 This law firm was substituted for the prior firm which represented 
the Union. sary.  Accordingly, I shall resolve the issues presented by the 
Board™s remand based on the original hearing record.  
In my decision, I found that Respondent violated Section 
8(a)(3) and (1) of the Act by 
discharging employees Michael 
Goldblatt and Guy Greene because of their union activities. I 

also found that Supervisor Joseph Cutrona knew of their union 
activities. In my decision, I stated that Cutrona testified that he 
did not reveal his knowledge of such activities to anyone in 
management, but I did not make
 a credibility determination 
concerning that matter, instead holding that Cutrona™s knowl-
edge was imputable to Respondent.  
The Board remanded this case to me (a) in order to make a 
credibility determination concerning Cutrona™s testimony pur-
suant to Dr. Phillip Megdal, D.D.S., Inc
., 267 NLRB 82 (1983); (b) for a determination as to 
whether Respondent™s manage-
ment had direct knowledge of th
e union activities of Goldblatt 
and Greene; and (c) to determine whether knowledge by Re-

spondent™s management may prope
rly be inferred from all the 
circumstances surrounding the discharges.  
A. Knowledge of the Union Activities of Goldblatt and Greene 
1. The testimony of the Ge
neral Counsel™s witnesses 
In my decision, I credited the testimony of Greene, who 
stated that he told Cutrona that he was organizing a union, and 
that he had a majority of em
ployees signed up. Greene stated 
that that conversation occurred on September 28, prior to the 
Union™s visit 6 days™ later.  
I also credited the testimony of Goldblatt, who stated that on 
October 4, the day of Union Representative DeMaio™s visit, he 
was asked by Cutrona if he signed a card for the Union, and 
when Goldblatt admitted doing so, Cutrona became angry and 
said, ﬁ[W]ell, that makes everyone.ﬂ I further credited Gold-
blatt™s testimony that, following 
his suspension, he was told by 
Cutrona that that action was ta
ken because he signed a union 
card.  
I additionally credited Union Representative DeMaio™s tes-
timony that on October 4, he vi
sited the premises and told 
Owner Dave Gato that a majori
ty of Respondent™s employees 
signed cards for the Union, and asked for recognition. DeMaio 
was told that Gato would have to check with his partner and 
asked DeMaio to call in 5 days.  
2. The testimony of Respondent™s witnesses 
Cutrona testified that the only conversation he had with his 
superiors concerning the Union 
was on October 5, which was 1 
day after the Union™s visit. At that time, Gato and chief of op-
erations, Jack Kahlert, told him that union representatives came 
to the premises and told them th
at they wanted to represent the 
employees, and that Gato ﬁthrew them out of the building.ﬂ   
Cutrona testified that the next day, he was told by Greene 
that Greene ﬁwas having everybody sign the cardsﬂ; Greene 
ﬁgot almost everybody to sign the union cards;ﬂ and that 
Greene told him that ﬁI got everybody signed.ﬂ 
Cutrona further testified that 2 to 3 days after that conversa-
tion, he was told by Goldblatt that he signed a card.  
Cutrona testified that he did not tell any representative of 
management about his conver
sations with Goldblatt and 
Greene. 
Kahlert testified that he was advised that union representa-
tives visited the shop and claime
d to represent the employees. 
He further testified that Cutrona
 did not tell him that he had 
spoken to Goldblatt or Greene about the Union, and denied 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 650knowing that they were involved in the Union at the time he 
decided to discharge them.  
Analysis and Discussion 
Credibility Determination Concerning Cutrona™s Testimony  
In Megdal, supra, the Board held that
 if a supervisor™s testi-
mony that he did not inform 
management of his knowledge of 
the union activities of employees
 is credited, such knowledge may not be deemed to have been
 conveyed, as a matter of law. 
The Board noted that a determination must be made as to 
whether the supervisor™s denial 
was credible. In making such a 
determination, all the circumstances of the case must be con-
sidered.  I do not credit Cutrona™s testim
ony that he did not inform 
management representatives that Goldblatt and Greene had 
signed cards for the Union. Cutr
ona™s testimony is undermined 
by the fact that although having been told by Goldblatt that he 
had signed a union card, he told Goldblatt that he did not know 
who signed cards.  
Cutrona was admittedly told by Goldblatt and Greene that 
they had signed cards for the Un
ion, and that Greene was ac-
tively involved in signing up his coworkers.  
Goldblatt™s credible testimony that he was told by Cutrona 
following his suspension that he
 was suspended because he 
signed a card for the Union, lends support to a finding that Cu-
trona advised Kahlert, who decide
d to suspend Goldblatt, that 
he had signed a union card.  
I find it unlikely that having been told by Gato and Kahlert 
that the Union claimed to represent the employees, and having 
heard that Gato threw the Union out, that Cutrona would have 
remained silent in the face of su
ch information. As a supervisor 
he possessed information which would have been of aid in 
support of Respondent™s expressed hostility to unionization. 
Indeed, he expressed to Greene his belief that unionization 
would not occur since Respondent would discharge everyone.  
I accordingly do not credit Cutrona™s denial that he told Re-
spondent™s management of the union activities of Goldblatt and 
Greene. 
B. Whether Knowledge by Respondent™s Management may 
Properly be Inferred from all the Circumstances Surrounding 
the Discharges Other than the knowledge possessed by Cutrona, which I 
found he conveyed to management™s
 representatives, there is no 
evidence of direct knowledge by Gato and Kahlert of the union 

activities of Goldblatt and Greene.  
ﬁThe Board has not hesitated 
to infer an employer™s knowl-
edge of employees™ protecte
d activities where the circum-
stances reasonably warrant such a finding,ﬂ 
Matthews Indus-
tries, 312 NLRB 75, 76 (1993); 
Dr. Frederick Davidowitz, 
D.D.S.
, 277 NLRB 1046 (1985).  
 Knowledge need not be established directly, however, but 

may rest on circumstantial evidence from which a reasonable 
inference of knowledge may be draw. . . . The Board has in-
ferred knowledge based on such
 circumstantial evidence as: 
(1) the timing of the allegedly di
scriminatory action (2) the re-
spondent™s general knowledge of union activities (3) animus 
and (4) disparate treatment. The Board additionally has relied 
on factors including the delay between the conduct cited by 
the respondent as the basis for the discipline and the actual 
discharge, and-in the case of multiple discriminatees-that the 
discriminatees were simultaneously discharged.  
Montgomery 
Ward & Co
., 316 NLRB 1248, 1253 (1995).  
 The Board has also inferred knowledge where the reasons for 
the discipline are baseless, unreas
onable, or contrived so as to raise a presumption of wrongful motive, or where the ﬁweak-

ness of an employer™s reasons 
for adverse personnel action can 
be a factor raising a suspic
ion of unlawful motivation.ﬂ 
Mont-gomery Ward
, supra at 1253.  
Applying the above criteria, 
I find that compelling circum-stantial evidence warrants the inference that Respondent knew 
of the union activities of Goldblatt and Greene, and that it dis-
charged them because of those activities in violation of Section 

8(a)(3) and (1) of the Act. 
I find that a reasonable inference may be drawn from the cir-
cumstances in this case that Re
spondent was aware of the union 
activities of Goldblatt and Greene when they were discharged, 

and that the discharges were motivated by that support. I rely 
on the following factors in reaching this conclusion: 
(1) Goldblatt and Greene were the two most prominent sup-
porters of the Union. Greene obtained signatures of about 20 
employees, nearly two-thirds of the entire unit.
2 He solicited 
them and obtained their signatures at the workplace. Greene 
advised Cutrona of the extensive nature of his organizational 
activities. Goldblatt 
acted as ﬁlookoutﬂ when Greene solicited their fellow employees, and engaged in a discussion with Cu-
trona about his card signing. The discharge of the most active 
employees in a union campaign provides support for a finding 
that the employer knew of their union activities. 
T. K. Harvin & 
Sons, 316 NLRB 510, 527 (1995).  
(2) The timing of the discharges
 occurred shortly after it be-
came known to management that th
e Union sought to organize 
its employees. Thus, union repres
entatives advised Owner Gato 
on October 4 that it sought representation for the workers. On 
October 6, Greene was discharged
. It should be noted, in this 
regard, that Cutrona testified that the conversation with Greene 
in which Greene told him that he
 had obtained all, or nearly all 
the employees™ signatures on ca
rds, occurred on October 5, 
only 1 day before his discharge.
 Similarly, Goldblatt was sus-
pended on October 6, only 2 days after he told Cutrona that he 
signed a card for the Union. The close timing between union 
activities and action taken against employees has been found to 
be suggestive that the employer 
knew of the union activities of 
the dischargees. 
Matthews, supra at 77; Greco & Haines, Inc
., 306 NLRB 634 (1992). In addition, both Goldblatt and Greene 
were disciplined the same day 
by the same person, Kahlert. 
Montgomery Ward
, supra at 1254.  
(3) Respondent™s top management possessed general knowl-
edge of union activities. Thus, Gato was told by union 
representatives, according to Kahlert, that the Union said that it 
ﬁrepresents the employees.ﬂ That
 phrase may be taken to mean 
that Kahlert believed that the Union represented all the employ-
ees.  I note that Union Representative DeMaio testified that he 
told Gato that the Union represented a ﬁmajorityﬂ of employ-
ees, but nevertheless, Kahlert™s testimony, together with Cu-
trona™s testimony that Greene told
 him that he signed up all or nearly all the employees, and together with Goldblatt™s testi-
mony that upon telling Cutrona that he signed a card, Cutrona 
commented that ﬁthat makes everyone,ﬂ supports a finding that 
Kahlert believed that virtuall
y all the employees had signed 
                                                          
 2 The Report on Challenged Ballots states that there were about 33 
eligible voters, of whom 26 voted. 
 AERO AMBULANCE SERVICE 651cards for the Union. Inasmuch as Respondent possessed knowl-
edge of widespread support for the Union, it may be inferred 
that it accordingly, possessed sufficient knowledge to suspect 
Goldblatt and Greene of engaging in union activity. 
Schaeff, 
Inc., 321 NLRB 202, 217 (1996).  
(4) Respondent displayed strong animus toward the union 
activities of its employees. Gato ﬁthrew the Union outﬂ; Cu-
trona told Greene that Respondent™s response to unionization 
would be to discharge everyone; and Cutrona told Goldblatt 
that the Union was bad, and should not represent the employ-
ees. I also found in my decision 
that Cutrona unlawfully inter-
rogated Goldblatt as to why he 
signed a card for the Union.   
(5) I have also found in my de
cision that Respondent had not 
established that it would have 
discharged Goldblatt and Greene even in the absence of their union activities. 
Wright Line, 251 
NLRB 1083 (1980).  
In sum, under the ﬁconfluence of circumstancesﬂ
3 in this case, including the facts that (a) Respondent knew of the Un-
                                                          
                                                           
3 Montgomery Ward
, supra at 1255. 
ion™s organizing campaign; (b) 
Respondent had been informed 
that the Union represented the employees and responded to 

such information with unlawful antiunion animus; and (c) 2 
days after the Union™s visit, after they admitted their union 
activities to Supervis
or Cutrona, Respondent discharged Greene 
and suspended Goldblatt, and later discharg
ed Goldblatt  for 
reasons which were not substantiated, I infer that Respondent knew of the union activities of Goldblatt and Greene.  
I accordingly reaffirm the findings of fact and conclusions of 
law in my decision, and conclude that the General Counsel has 
made a prima facie showing that Goldblatt and Greene were 
unlawfully discharged, and that 
Respondent has not established 
that it would have discharged them even in the absence of their 
union activities. 
Wright Line, supra.
4   4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  